Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 7-11 are rejected under 35 USC 101 because they are directed to non-statutory subject matter. 
Claims 7-11 each recite a “recording medium.”  When read broadly in light of the specification, “recording medium” includes transitory media such as a signal per se.  That is, there is nothing in the specification nor the claims that limit “recording medium” to non-transitory media. Because a signal per se, for example, is not one of the four statutory categories of invention, claims 7-11 are rejected as being not patent eligible.  See MPEP 2106.03. 

Claims 1-11 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. (Currently Amended) A search apparatus comprising: a storage unit configured to store a hash table corresponding to a predetermined field of a packet, the hash table having a set of a hash value from a value for a corresponding field and a pointer registered, and an ANY point table corresponding to the a hash value calculated from a value for a field of a packet to be searched and a pointer registered in the hash table and (ii) the ANY point table to perform hash search for a rule corresponding to the packet to be searched. 
Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mathematical concepts in the form of mathematical calculations. See MPEP 2106.04(a)(2)(I)(C)). The emphasized limitations are directed to calculating a hash using values.  
The additional recitation “A search apparatus” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The additional element “a storage unit configured to store a hash table corresponding to a predetermined field of a packet, the hash table having a set . . . and a pointer registered” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2105(g). A storage unit configured to store data in the form of a hash table does not add a meaningful limitation to the process of computing a hash. 
Likewise, “and an ANY point table corresponding to the predetermined field, the ANY point table having a pointer registered” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2105(g). A storage unit configured to store data in the form of an 
The additional element “and a search unit configured to refer to . . . and a pointer registered in the hash table and (ii) the ANY point table to perform hash search for a rule corresponding to the packet to be searched” recites insignificant extra solution activity.  See MPEP 2105(g) (“When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known. . . “); and see Applicant’s specification at ¶ 2 (“CAM (Ternary Content Addressable Memory), hash search, binary tree search, and the like have been conventionally known as rapid approaches for searching a rule corresponding to an IP packet” (emphasis added)). 
As such, claim 1 fails to integrate the exception into a practical application. See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”).  
With respect to inventive concept, the recitation “search apparatus” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to the remaining additional elements, insignificant extra solution activity cannot provide “significantly more” than the abstract idea.  See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 
With respect to claim 2, the “storage unit configure to store” is insignificant extra solution activity in the form of mere data gathering as discussed above. A storage unit configured to store data as claimed does not add a meaningful limitation to the process of computing a hash. 
With respect to claim 3, the “creation unit configured to create a hash table.  . . and to create an ANY point table” is insignificant extra solution activity.  A creation unit configured to create tables as claimed does not add a meaningful limitation to the process of computing a hash. 
With respect to claim 4, the “creation unit configured to register” is insignificant extra solution activity. A creation unit configured register data as claimed does not add a meaningful limitation to the process of computing a hash. 
With respect to claim 5, the “creation unit configured to create” is insignificant extra solution activity. A creation unit configured to create tables as claimed does not add a meaningful limitation to the process of computing a hash. 
For the reasons indicated above, claims 2-5 fail to integrate the exception into a practical application. See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”). 

Claim 6-11 are rejected for the same reasons as above. 
Additionally, claim 6’s “search method” and claim 7’s “recording medium” a mere instructions to apply an exception and cannot integrate the exception into a practical application nor provide significantly more. The additional limitations are rejected for the same reasons above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
	Claim 1 recites “a search unit configured to refer to. . .”  

Claim 4 recites “. . . the creation unit is configured to register. . .” 
Examiner finds the terms “search unit” and “creation unit” are both generic placeholders similar to the words “module1” and “code.” Examiner further finds “configured to” is a linking phrase2; lastly, Examiner finds the generic placeholder is not modified by sufficient structure to perform the recited functions.  See MPEP 2181 (I).  Thus, it appears Applicant has invoked 112(f). 
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or act for each of the claimed functions.  See id (II)(C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding 
The above quoted functions are not general computing functions such as “storing”.  See Id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id.  Because the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C)
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 6,389,419). 
With respect to claim 1, Wong (US 6,389,419) teaches “1. (Currently Amended) A search apparatus comprising: a storage unit configured to store a hash table corresponding to a predetermined field of a 
 “the hash table having a set of a hash value from a value for a corresponding field and a pointer registered” in col. 9:9-16  (hash table contains corresponding foreign and local addresses; pointer is “registered” in that it points to something); 
 “and an ANY point table corresponding to the predetermined field the ANY point table having a pointer registered” in Fig. 8 item 818 and col. 9:21-34 (Examiner finds that the memory location in the connection object is a table; Examiner gives no patentable weight to “ANY point” because it is non-functional—see MPEP 2111.05 
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. 

“and a search unit configured to refer to (i) a hash value calculated from a value for a field of a packet to be searched and a pointer registered in the hash table” in Fig. 8 step 814; col. 9:5-13: 
FIG. 8 is a flowchart illustrating a process for finding a connection object in the memory structure illustrated in FIG. 4B when a packet is received. The process starts at 800. In a step 812, the packet Source and destination address are hashed. Then, in a step 814, the hash table is checked. The match looked for in the hash table depends on whether the pointer in the hash table points to an inbound/outbound flag that is set. 

“and (ii) the ANY point table to perform hash search for a rule corresponding to the packet to be searched” in col. 9:21-34; 
and the memory location in the connection object that the hash table points to is checked to determine whether the inbound/outbound flag is set. If the flag is Set, then control is transferred to a step 820 and it is determined that the new packet is an inbound packet. Then, in a step 822, a memory offset is Set to the inbound value. The process then ends at 828. If, in step 818, it is determined that the inbound/outbound flag is not Set, then it is determined that the packet is an outbound packet in step 824 and the memory offset is set to the outbound value in step 826. 

(Examiner finds a search using a hash table’s pointer is a “hash search”; the rule corresponding to the packet to be searched is the rule regarding the inbound/outbound flag). 
With respect to claim 2, Wong teaches “2. (Currently Amended) The search apparatus according to claim 1, wherein: the storage unit is configured to store at least one of a pointer pointing a hash table corresponding to a field next to the predetermined field” in col. 6:38-46 (next inbound/outbound object pointer 322 points next inbound/outbound object (predetermined field)); 
	“or a pointer pointing an ANY point table corresponding to the field next to the predetermined field, as a pointer registered in the hash table and the ANY point table” in col. 6:38-46 (next inbound/outbound object pointer 322 points next inbound/outbound object (predetermined field); hash table points to object’s memory (ANY point table)—see col. 6:12-16; col. 9:21-34). 
With respect to claim 3, Wong teaches “3. (Currently Amended) The search apparatus according to claim 1, further comprising a creation unit configured to create a hash table based on a value being set as a search condition among the search conditions for the value in each field of the packet to be searched” in Fig. 8 step 814; col. 9:5-13: 
hen, in a step 814, the hash table is checked. The match looked for in the hash table depends on whether the pointer in the hash table points to an inbound/outbound flag that is set. 

(search condition is the “match”); 
“and to create an ANY point table based on the ANY condition being set as the search condition” in col. 9:21-34; 
If an element is found that matches the packet Source and destination hash, then control is transferred to a step 818 and the memory location in the connection object that the hash table points to is checked to determine whether the inbound/outbound flag is set. If the flag is Set, then control is transferred to a step 820 and it is determined that the new packet is an inbound packet. Then, in a step 822, a memory offset is Set to the inbound value. The process then ends at 828. If, in step 818, it is determined that the inbound/outbound flag is not Set, then it is determined that the packet is an outbound packet in step 824 and the memory offset 
is set to the outbound value in step 826. 

(memory location in the connection object is the any point table; ANY condition is whether the flag is set). 
With respect to claim 4, Wong teaches “4. (Currently Amended) The search apparatus according to claim 3, wherein: the creation unit is configured to register NULL in the pointer based on the hash table corresponding to the field next to the predetermined field being not present or the ANY point table corresponding to the field next to the predetermined field being not present” in col. 3:5-15 (last connection object is last, therefore the next field is not present). 
With respect to claim 5, Wong teaches “5. (Currently Amended) The search apparatus according to claim 3, wherein the creation unit is configured to create an ANY point table corresponding to the ANY condition only for a field in which both a value and the ANY condition are 
Claim 6-11 are rejected for the same reasons given above because they recite nearly identical elements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        2 See id 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . .